 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 KIMBERLY A. SANCHEZ
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7                                IN THE UNITED STATES DISTRICT COURT

 8                        EASTERN DISTRICT OF CALIFORNIA
     UNITED STATES OF AMERICA,          CASE NO. 1:21-MJ-00032-SAB
 9
                                   Plaintiff,             STIPULATION FOR PROTECTIVE ORDER;
10                                                        ORDER
                             v.
11
     MARC DAVIS,
12
                                  Defendant.
13

14
                                                  STIPULATION
15
            Plaintiff United States of America, by and through its counsel of record, and defendant, by and
16
     through defendant’s counsel of record, hereby stipulate as follows:
17
            1.      The Court may enter protective orders pursuant to Rule 16(d) of the Federal Rules of
18
     Criminal Procedure and its general supervisory authority.
19
            2.      This case involves at least two lay witnesses, the identity of whom is not subject to any
20
     rule of discovery at this stage of the proceeding. Additionally, their statements are similarly subject to
21
     no disclosure rule at this stage of the proceeding. Nonetheless, the government is willing to provide a
22
     copy of body camera video from the incident which includes discussions with the witnesses with
23
     defense counsel’s agreement not to share the videos or contents thereof with the defendant until further
24
     order of the Court.
25
            3.      By signing this Stipulation and Protective Order, Defense Counsel agrees not to share the
26
     body camera recording or of any report defense receives with the witnesses’ statements or identities
27
     included, with anyone other than designated defense investigators and support staff. Defense Counsel
28
     may not discuss the contents of the recordings with the defendant. The parties agree that Defense
                                                          1
30
 1 Counsel, defense investigators and support staff shall not allow the defendant to copy such information.

 2            4.      The recording provided may only be used in connection with the litigation of this case

 3 and for no other purpose. The discovery is now and will forever remain the property of the United States

 4 Government. Defense Counsel will return the discovery to the Government or certify that it has been

 5 destroyed at the conclusion of the case.

 6            5.      Defense Counsel will store the discovery in a secure place and will use reasonable care to

 7 ensure that it is not disclosed to third persons in violation of this agreement.

 8            6.      Defense Counsel shall be responsible for advising his or her respective client, employees,

 9 and other members of the defense team, and defense witnesses of the contents of this Stipulation and
10 Order.

11            7.      In the event that the defendant substitutes counsel, undersigned Defense Counsel agrees

12 to withhold discovery from new counsel unless and until substituted counsel agrees also to be bound by

13 this Order.

14            IT IS SO STIPULATED.

15
      Dated: 6/7/21                                            PHILLIP A. TALBERT
16                                                             Acting United States Attorney
17
                                                               /s/ KIMBERLY A. SANCHEZ
18                                                             KIMBERLY A. SANCHEZ
                                                               Assistant United States Attorney
19

20    Dated: 6/7/21                                            /s/ JAYA GUPTA
                                                               JAYA GUPTA
21
                                                               Counsel for Defendant
22                                                             MARC DAVIS

23

24
     IT IS SO ORDERED.
25
     Dated:        June 8, 2021
26                                                      UNITED STATES MAGISTRATE JUDGE
27

28

                                                           2
30
